      Case 3:18-cv-00400-EMC Document 60 Filed 05/28/19 Page 1 of 18



 1 GLANCY PRONGAY & MURRAY LLP
   JOSHUA L. CROWELL (#295411)
 2 STAN KARAS (#222402)
   CHRISTOPHER R. FALLON (#235684)
 3 NATALIE S. PANG (#305886)
   1925 Century Park East, Suite 2100
 4 Los Angeles, CA 90067

 5 Telephone: (310) 201-9150
   Facsimile: (310) 201-9160
 6 Email: info@glancylaw.com

 7 Lead Counsel for Lead Plaintiffs and the Class

 8                             UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10

11 JONATHAN DAVIS and ROEI AZAR, on                 Case No. 3:18-cv-00400-EMC
   Behalf of All Others Similarly Situated,
12                                                  CLASS ACTION
                         Plaintiff,
13
                                                    STIPULATION AND [PROPOSED]
   vs.                                              ORDER REGARDING JOINT
14
                                                    PROTOCOL FOR ESI AND DOCUMENT
15 YELP, INC., JEREMY STOPPELMAN,                   PRODUCTION
   LANNY BAKER, and JED NACHMAN
16                                                  Judge: The Honorable Edward M. Chen
                    Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                               Case No. 3:18-cv-00400-EMC
        Case 3:18-cv-00400-EMC Document 60 Filed 05/28/19 Page 2 of 18



 1          Lead Plaintiff Jonathan Davis and named plaintiff Roei Azar (“Plaintiffs”) and Defendants

 2 Yelp, Inc., Jeremy Stoppelman, Lanny Baker, and Jed Nachman (“Defendants” and, collectively

 3 with Plaintiffs, the “Parties”), by and through their undersigned counsel, hereby submit this

 4 Proposed Joint Protocol for ESI and Document Production for this Court’s consideration

 5 (“Protocol”) and respectfully request that the Court enter an Order approving the same.

 6 1.       PURPOSE
 7          This Order will govern discovery of electronically stored information (“ESI”) and paper

 8 Documents, as defined herein, during the pendency of this Action, consistent with the Federal

 9 Rules of Civil Procedure and the Local Civil Rules of the United States District Court for the

10 Northern District of California (the “Court”). Nothing in this Protocol shall supersede the Federal

11 Rules of Civil Procedure, the Court’s Local Rules, or the provisions of any Order entered by the

12 Court in this matter..

13 2.       COOPERATION
14          The Parties are aware of the importance the Court places on cooperation and commit to

15 cooperate in good faith throughout the matter consistent with this Court’s Guidelines for the

16 Discovery of ESI.

17 3.       LIAISON
18          The Parties will identify liaisons who are and will be knowledgeable about and responsible

19 for discussing their respective ESI. Each e-discovery liaison will be, or have access to those who

20 are, knowledgeable about the technical aspects of e-discovery, including the location, nature,

21 accessibility, format, collection, search methodologies, and production of ESI in this matter. The

22 Parties will rely on the liaisons, as needed, to confer about ESI and to help resolve disputes

23 without court intervention.

24 4.       DEFINITIONS
25          4.1    “Action” means the above-captioned action.
26          4.2    “Confidentiality Designation” means the legend affixed to Documents or
27 Discovery Material designated as confidential as determined by, and subject to, the terms of the

28 Parties’ Stipulated [Proposed] Protective Order governing the use and disclosure of any non-

                                                    1
     STIPULATION AND [PROPOSED] ORDER                                  Case No. 3:18-cv-00400-EMC
       Case 3:18-cv-00400-EMC Document 60 Filed 05/28/19 Page 3 of 18



 1 public and confidential proprietary information in this Action.

 2          4.3     “Document(s)” is defined to be synonymous in meaning and equal in scope to the
 3 usage of this term in Rules 26 and 34 of the Federal Rules of Civil Procedure. A draft or non-

 4 identical copy is a separate document within the meaning of this term. The term “Document” shall

 5 include Hard-Copy Documents, Electronic Documents or Data, and ESI as defined herein.

 6          4.4     “Electronic Document or Data” means Documents or Data existing in electronic
 7 form at the time of collection, including but not limited to: email or other means of electronic

 8 communication, word processing files (e.g., Microsoft Word), computer presentations (e.g.,

 9 PowerPoint slides), spreadsheets (e.g., Excel), and image files (e.g., PDF).

10          4.5     “Electronically stored information” or “ESI” is defined to be synonymous in
11 meaning and equal in scope to the usage of this term in Rules 26 and 34 of the Federal Rules of

12 Civil Procedure.

13          4.6     “Email” means electronic messages sent or received asynchronously via messaging
14 applications, including, but not limited to, Microsoft Outlook, Google Gmail, or Lotus Notes.

15          4.7     “Email Threading” means a single Email conversation that starts with an original
16 Email (the beginning of the conversation), and includes all subsequent replies and forwards

17 pertaining to that original Email.

18          4.8     “ESI” is an abbreviation of “electronically stored information,” which has the
19 broadest possible meaning ascribed to in Federal Rule of Civil Procedure 34(a)(1)(A).

20          4.9     “Extracted Text” means text extracted from a Native Format file and includes at
21 least all headers, footers, Document body information, and any hidden text, if available. The

22 Extracted Text must not include text of characters that were not part of the text of the original

23 Native Format file, including but limited to, Bates numbers and Endorsements (except in the cases

24 of redactions as detailed in Section 4.4).

25          4.10    “Hard-Copy Document(s)” means Documents existing in paper form at the time
26 of collection.

27          4.11    “Hash Value” means the unique numerical identifier that can be assigned to a file,
28 a group of files, or a portion of a file, based on a standard mathematical algorithm applied to the

                                                     2
     STIPULATION AND [PROPOSED] ORDER                                   Case No. 3:18-cv-00400-EMC
       Case 3:18-cv-00400-EMC Document 60 Filed 05/28/19 Page 4 of 18



 1 characteristics of the Data set. The most commonly used algorithms, known as MD5 and SHA,

 2 will generate numerical values so distinctive that the chance that any two data sets will have the

 3 same Hash Value, no matter how similar they appear, is less than one in one billion. “Hashing” is

 4 used to guarantee the authenticity of an original data set and can be used as a digital equivalent of

 5 the Bates stamp used in Hard-Copy Document productions.

 6          4.12   “Instant Messages” means real time communications sent via a chat client or short
 7 message service.

 8          4.13   “Load files” means an electronic file that is used to import all required production
 9 information into a Document database, including, if available, Document images, Extracted Text

10 or OCR text, Native Format files where required by this Order, and Metadata, as well as

11 information indicating Document breaks, and Document relationships such as those between an

12 Email or Instant Message and its attachments, and a Document and information related to

13 embedded content.

14          4.14   “Media” means an object or device, real or virtual, including but not limited to a
15 disc, tape, computer, or other device on which Data is or was stored.

16          4.15   “Metadata” means: (i) structured information about ESI that is created by the file
17 system or application that is not ordinarily viewable or printable from the application that

18 generated, edited, or modified such native file, embedded in the Document or Email and

19 sometimes modified through ordinary business use; (ii) information generated automatically by

20 the operation of a computer or other information technology system when a native file is created,

21 modified, transmitted, deleted, or otherwise manipulated by a user of such system; (iii)

22 information, such as Bates numbers, created during the course of processing Documents or ESI for

23 production; and (iv) information collected during the course of collecting Documents or ESI, such

24 as the name of the Media device on which it was stored, or the custodian or non-custodial data

25 source from which it was collected. Metadata of the ESI describes, inter alia, the characteristics,

26 origins, usage, and validity of the collected ESI.

27          4.16   “Native Format” means the format of ESI in which Electronic Document or Data
28 was generated and/or as used by the producing party in the usual course of its business and in its

                                                        3
     STIPULATION AND [PROPOSED] ORDER                                    Case No. 3:18-cv-00400-EMC
        Case 3:18-cv-00400-EMC Document 60 Filed 05/28/19 Page 5 of 18



 1 regularly conducted activities. For example, the Native Format of an Excel workbook is a .xls or

 2 .xslx file.

 3          4.17   “Optical Character Recognition” or “OCR” means the optical character
 4 recognition technology used to read paper Documents or electronic images of Documents and

 5 output such Documents to a searchable text format. The latter text is also referred to as the “OCR

 6 text” or simply “OCR.”

 7          4.18   “Producing Party” means any Party or third-party in the Action that produces
 8 Documents.

 9          4.19   “Receiving Party” means a Party in the Action to whom Documents are produced.
10          4.20   “Responsive Document” means any Document that is responsive to any discovery
11 request or subpoena served on the Producing Party in the Action and which the Producing Party

12 has agreed or been ordered to produce, subject to the limitations set forth in the Federal Rules of

13 Civil Procedure and/or Court order.

14          4.21   “Searchable Text” means the native text extracted from an Electronic Document
15 and any Optical Character Recognition text (“OCR text”) generated from a Hard-Copy Document

16 or electronic image.

17          4.22   “Tagged Image File Format or TIFF” refers to the CCITT Group IV graphic file
18 format for storing bit-mapped images of ESI or paper Documents.

19          4.23   “And” and “or” shall be construed conjunctively or disjunctively as necessary to
20 make their use inclusive rather than exclusive, e.g., “and” shall be construed to mean “and/or”.

21          4.24   “Include” and “Including” shall be construed to mean “include but not be limited
22 to” and “including, but not limited to,”.

23      Reference to the singular shall also be deemed to refer to the plural, and vice-versa.

24 5.       SCOPE
25          The procedures and protocols set forth in this Order shall govern the production format of

26 paper Documents and ESI in this Action, to the extent available. This Order does not govern any

27 procedures or criteria used to define or limit the scope of production such as identification and

28 preservation of potentially responsive data types and systems, custodian selection, or any

                                                      4
     STIPULATION AND [PROPOSED] ORDER                                     Case No. 3:18-cv-00400-EMC
        Case 3:18-cv-00400-EMC Document 60 Filed 05/28/19 Page 6 of 18



 1 technology-assisted culling or review processes, such as the use of keyword search terms.

 2 Nothing in this Order establishes any agreement as to either the temporal or subject matter scope

 3 of discovery in the Action.

 4          The production specifications in this Order apply to Documents that are produced in the

 5 first instance in this Action.     To the extent any Party is required or agrees to re-produce

 6 Documents in this Action that originally were produced in other cases or government

 7 investigations, such Documents may be produced in the same format in which they originally were

 8 produced if the original production included substantially the same Metadata identified in this

 9 Order. If such Documents originally were not produced with substantially the same Metadata

10 identified in this Order, the Parties shall meet and confer to identify necessary additional fields and

11 discuss an appropriate Metadata overlay or supplemental Metadata production for those

12 Documents. The Parties agree that this is not a request to produce the same electronically stored

13 information or Documents in more than one form; rather, it is a process for identifying

14 supplemental information that does not require reproduction of previously produced Documents.

15 6.       SEARCH AND IDENTIFICATION OF RESPONSIVE ESI
16          The Parties agree that in responding to an initial request under Rule 34 of the Federal

17 Rules of Civil Procedure, or earlier if appropriate, they will meet and confer about the

18 methodology (e.g., keyword/Boolean search) and implementation (e.g., search terms, etc.) to be

19 used to identify and search ESI.

20 7.       PRODUCTION FORMAT AND PROCESSING SPECIFICATIONS
21          7.1     Format Guidelines: The Parties shall, to the extent reasonably and technically

22 possible, produce paper Documents and ESI according to the specifications provided in Exhibit A.

23          7.2     De-Duplication: A Party is only required to produce a single copy of a responsive

24 Document. Each Party may remove exact duplicate Documents (i.e., identical copies of the same

25 Document), including but not limited to Email, to reduce the unnecessary cost of reviewing and

26 producing exact duplicate Documents. If a Party chooses to remove exact duplicate Documents,

27 the Party shall make reasonable efforts to remove exact duplicate ESI according to the MD5/SHA-

28 1 hashing method and shall identify all custodians of de-duplicated Documents in the Custodian

                                                      5
     STIPULATION AND [PROPOSED] ORDER                                     Case No. 3:18-cv-00400-EMC
       Case 3:18-cv-00400-EMC Document 60 Filed 05/28/19 Page 7 of 18



 1 field delimited by semicolons or in a MasterCustodian field delimited by semicolons (as set forth

 2 in Exhibit A). Moreover, (a) de-duplication shall be performed only at the Document family level

 3 so that attachments are not de-duplicated against identical stand-alone versions of such Documents

 4 and vice versa, although each family member shall be hashed separately for purposes of

 5 populating the HashValue field in Exhibit A; (b) attachments to Emails, Instant Messages, or other

 6 Documents shall not be disassociated from the parent Email, Instant Message, or Document even

 7 if they are exact duplicates of another Document in the production, and (c) paper Documents shall

 8 not be eliminated as duplicates of responsive ESI. ESI that is not an exact duplicate according to

 9 the method specified in Exhibit A may not be removed. The Parties shall make reasonable efforts

10 to reach agreement on any de-duplication criteria to be used.

11          7.3    Encryption: The Parties will make reasonable efforts to ensure that all encrypted or

12 password-protected Documents are successfully processed for review and production under the

13 requirements of this Order, and if produced in Native Format, the decrypted Document is

14 produced. To the extent encrypted or password-protected Documents are successfully processed

15 according to the requirements of this Order, the Parties have no duty to identify the prior

16 encrypted status of such Documents but will produce the processed Document as a native overlay.

17 If Documents are not successfully processed despite use of reasonable efforts, a placeholder TIFF

18 image will be produced stating the file is password protected. Upon request from either Party, the

19 Parties shall meet and confer in good faith regarding reasonable efforts or mechanisms to remove

20 such security protection or the production of available Metadata.

21          7.4    Documents to Be Produced Natively: Responsive Microsoft Excel and other

22 spreadsheet files, including comma or tab delimited text files, Microsoft Access and other

23 database files, video files, audio files, and animation files shall be produced in Native Format. If a

24 Document to be produced in Native Format contains privileged information, the Document will be

25 produced by producing the Document in TIFF format with redactions and OCR text to remove the

26 privileged material from the searchable text. Each electronic file produced in Native Format shall

27 be assigned a unique Bates Number, as set forth in Section 7.7, and the database record for that

28 file shall include a single page TIFF image branded with this unique Bates Number in the lower

                                                      6
     STIPULATION AND [PROPOSED] ORDER                                    Case No. 3:18-cv-00400-EMC
       Case 3:18-cv-00400-EMC Document 60 Filed 05/28/19 Page 8 of 18



 1 right corner of the image as a Bates number, with the phrase “PRODUCED IN NATIVE

 2 FORMAT” (or similar language) branded in the center of the page. To protect the confidentiality

 3 of files produced in Native Format, any confidentiality designations pursuant to the Stipulated

 4 Protective Order must appear on the associated TIFF placeholder. Files produced in Native

 5 Format shall be given file names identical to the Bates Number, followed by the file extension and

 6 include the confidentiality designation after the file number, e.g., YELP0000000000_CONF.xlsx.

 7 For each file produced in Native Format, the Producing Party shall also indicate its native status in

 8 the Native File Metadata field described in Exhibit A.

 9          7.5    Embedded Files: OLE embedded objects (embedded MS Office files, etc.) shall be

10 extracted as separate files and treated as attachments to the parent Document. Images embedded

11 in Emails shall not be extracted and shall not be produced separately.

12          7.6    Production of Documents in Native Format: Each Party reserves the right to request
13 production of ESI, including previously produced ESI, in Native Format for any ESI that it

14 believes is not adequately represented in the TIFF format specified in Exhibit A, and, upon a

15 showing of reasonable need, such requests will not be denied. If the Parties are unable to agree as

16 to the production of the requested Documents in Native Format, the Parties may submit the matter

17 to the Court.

18          7.7    Bates Numbers and Confidentiality Designations for TIFF Images: Each page of a
19 Document produced in TIFF file format shall have a legible, unique fixed-length numeric

20 identifier (“Bates Number”) containing at least seven (7) digits electronically “burned” onto the

21 image in no less than 10-point font. Unless it would obscure, conceal, or interfere with any

22 information originally appearing on the Document, the Bates Number shall be burned on the lower

23 right hand corner of the Document. Bates numbers and any confidentiality designation should not

24 be included in the Extracted Text of ESI. Unless it would obscure, conceal or interfere with any

25 information originally appearing on the Document, any confidentiality designation pursuant to the

26 Stipulated Protective Order filed with the Court will appear on the lower left hand side of each

27 page of a Document produced, in no less than 10-point font.           The Bates Number for each

28 Document shall be created so as to identify the Producing Party and the Bates Number (e.g.,

                                                     7
     STIPULATION AND [PROPOSED] ORDER                                    Case No. 3:18-cv-00400-EMC
       Case 3:18-cv-00400-EMC Document 60 Filed 05/28/19 Page 9 of 18



 1 “Yelp-Az0000000”). There should not be an underscore or dash between the prefix and the Bates

 2 Number.

 3          7.8    Metadata Fields and Processing: Each of the Metadata and coding fields set forth in

 4 Exhibit A that can reasonably and technically be extracted or generated from a Document shall be

 5 produced for that Document. The Parties are not obligated to populate any of the fields in Exhibit

 6 A manually if such fields cannot be extracted or generated from a Document and its context in the

 7 source data, with the exception of the following fields, if available: (a) BegBates; (b) EndBates;

 8 (c) BegAttach; (d) EndAttach; (e) Custodian; (f) Redacted (Y/N); (g) Confidentiality; and (h)

 9 HashValue. Metadata shall be provided in a Concordance-format delimited file with a .DAT file

10 extension and ASCII 020 and 254 delimiters for column break and text qualifier. The first line

11 shall be the header with field names, and each subsequent line shall contain the fielded data for

12 each Document.        The Parties also agree that every production of previously unproduced

13 Documents with a Concordance-format delimited file with a .DAT file extension shall contain all

14 of the Metadata field headers from Exhibit A and that the Metadata field values for each Metadata

15 field header will be mapped to the same Metadata field source, unless otherwise agreed in writing.

16 For redacted items which were originally ESI, all Metadata fields will be provided and will

17 include all non-privileged non-redacted data. Redacted Documents shall be identified as such in

18 the Load File provided with the production. Nothing herein shall require a Producing Party to

19 create or produce Metadata that does not exist, cannot be generated by ESI processing software, or

20 is not reasonably or technically accessible.

21          7.9    Production Media: The Producing Party shall produce Document images, Native

22 Format files, load files, and Metadata on hard drives, CDs, DVDs, secure FTP, or other mutually

23 agreeable media (“Production Media”). Each piece of Production Media shall include a unique

24 identifying label corresponding to the identity of the Producing Party, the date of the production of

25 Documents on the Production Media, and the Bates Number ranges of the Documents in that

26 production (e.g., “Plfs’ Production January 1, 2019, Yelp-Az0000123- Yelp-Az0000456”). To the

27 extent that the Production Media includes any confidential information protected under any

28 Stipulated Protective Order filed with the Court, the label on such Production Media shall indicate

                                                     8
     STIPULATION AND [PROPOSED] ORDER                                    Case No. 3:18-cv-00400-EMC
        Case 3:18-cv-00400-EMC Document 60 Filed 05/28/19 Page 10 of 18



 1 that the Production Media includes information so designated as required under the terms of the

 2 Stipulated Protective Order. Production Media shall include text referencing the case name and

 3 number. Further, any replacement Production Media shall cross-reference the original Production

 4 Media, clearly identify that it is a replacement, and cross-reference the Bates Number range that is

 5 being replaced. All Production Media that is capable of write protection should be write-protected

 6 before production. All Production Media may be encrypted, with the Producing Party to provide a

 7 decryption key at the time of production.

 8          7.10   Original Documents: Nothing in this Stipulated Order shall eliminate or alter any

 9 Party’s obligation to retain original and Native Format copies of Documents, including associated

10 Metadata, of all ESI preserved for and produced in the litigation and/or original versions of all

11 Hard Copy Documents preserved for and produced in the litigation. Nothing in this section alters

12 a Party’s obligation to retain data pursuant to the Federal Rules of Civil Procedure and/or Court

13 Order.

14          7.11   Scanning of Hard-Copy Documents: In scanning paper Documents, Documents are

15 to be produced as they are kept. For Documents found in folders or other containers with labels,

16 tabs, or other identifying information, such labels and tabs shall be scanned where practicable.

17 Pages with Post-It notes shall be scanned both with and without the Post-it, with the image of the

18 page with the Post-it preceding the image of the page without the Post-It. The Producing Party

19 will use best efforts to unitize Documents (i.e., distinct Documents should not be merged into a

20 single record, and a single Document should not be split into multiple records), and maintain

21 Document relationships (i.e., attachment status). Original Document orientation (i.e., portrait v.

22 landscape) should be maintained.

23 8.       PROCESSING SPECIFICATIONS
24          The Producing Party will generate and preserve the MD5 or SHA-1 Hash Values of all ESI

25 based on the Native Format file. The Producing Party shall use the following specifications when

26 converting ESI from its Native Format into TIFF image files prior to its production: Where

27 Documents are not otherwise produced natively, all TIFF images shall display tracked changes,

28 comments, and other rich data (including, but not limited to, hidden text, strikethrough text, etc.)

                                                     9
     STIPULATION AND [PROPOSED] ORDER                                   Case No. 3:18-cv-00400-EMC
        Case 3:18-cv-00400-EMC Document 60 Filed 05/28/19 Page 11 of 18



 1 as displayed in the Document, regardless of the display setting for this information as last saved by

 2 the custodian, to the extent reasonably and technically possible. Producing Parties shall make

 3 reasonable efforts to process all ESI with a single time zone and a date and time setting that is

 4 consistent across all of the Parties’ productions and shall make reasonable efforts for that time

 5 zone to be Pacific Standard Time. The Parties agree to meet and confer in good faith with regard

 6 to any issues arising from this aspect of production that may arise.

 7 9.       CONFIDENTIALITY
 8          Documents produced in the Action shall be subject to the terms of the Stipulated Protective

 9 Order agreed upon by the Parties, and entered by the Court, as well as Federal Rule of Civil

10 Procedure 26(b)(5)(B).

11 10.      PRIVILEGE LOG
12          The Parties agree to exchange privilege logs that comply with Federal Rule of Civil

13 Procedure 26(b)(5). Any claim that produced Documents are covered by the attorney-client

14 privilege, work product doctrine or other applicable privilege or immunity (“Privileged Material”),

15 any belief that such Documents are not Privileged Materials and any challenge to such claim shall

16 be subject to the terms of the Stipulated Protective Order agreed upon by the Parties, and entered

17 by the Court. Communications may be identified on a privilege log by category, rather than

18 individually, if appropriate.

19 11.      TECHNOLOGY ASSISTED REVIEW
20          The Parties agree that if Predictive Coding or Technology Assisted Review (“TAR”) will

21 be employed to limit the volume or restrict the scope of documents that will be reviewed to

22 identify relevant documents in response to a request under Federal Rule of Civil Procedure 34,

23 that they will meet and confer in good faith about the parameters and implementation of such

24 Predictive Coding or TAR.

25 12.      EMAIL THREADING
26          Where Email Threading is available as a review tool, producing Parties agree that it can be

27 employed in the review process, but not to remove relevant and non-privileged lesser included

28 emails in an email thread from productions.

                                                     10
     STIPULATION AND [PROPOSED] ORDER                                     Case No. 3:18-cv-00400-EMC
      Case 3:18-cv-00400-EMC Document 60 Filed 05/28/19 Page 12 of 18



 1 13.     AMENDMENT OF ORDER
 2         Nothing herein shall preclude any Party from seeking to amend this Order in writing for
 3 good cause shown, provided, however, that no Party may seek relief from the Court concerning

 4 compliance with the Order until it has met and conferred in good faith with any Parties involved in

 5 the dispute.

 6         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 7 DATED: May 24, 2019                          GLANCY PRONGAY & MURRAY LLP

 8                                              By: /s/ Joshua L. Crowell
                                                Joshua L. Crowell (#295411)
 9                                              Stan Karas (#222402)
                                                Christopher R. Fallon (#235684)
10                                              Natalie S. Pang (#305886)
                                                1925 Century Park East, Suite 2100
11                                              Los Angeles, California 90067
                                                Telephone: (310) 201-9150
12                                              Facsimile: (310) 201-9160
                                                Email: info@glancylaw.com
13
                                                HOLZER & HOLZER, LLC
14
                                                Corey D. Holzer
15                                              Marshall P. Dees
                                                1200 Ashwood Parkway, Suite 410
16                                              Atlanta, Georgia 30338
                                                Telephone: (770) 392-0090
17                                              Facsimile: (770) 392-0029

18                                              Lead Counsel for Lead Plaintiff Jonathan
                                                Davis, Plaintiff Roei Azar and the Class
19
     DATED: May 24, 2019                        ARNOLD & PORTER KAYE SCHOLER LLP
20
                                                By: /s/ Gilbert R. Serota
21
                                                Gilbert R. Serota (#75305)
22                                              Benjamin Halbig (#321523)
                                                Zheng (Jane) He (admitted pro hac vice)
23                                              Three Embarcadero Center, 10th Floor
                                                San Francisco, CA 94111
24                                              Telephone: (415) 471-3100
                                                Facsimile: (415) 471-3400
25                                              Email: Gilbert.Serota@arnoldporter.com
                                                Email: Benjamin.Halbig@arnoldporter.com
26                                              Email: Jane.He@arnoldporter.com

27                                              Attorneys for Defendants Yelp Inc., Jeremy
                                                Stoppelman, Lanny Baker and Jed Nachman
28

                                                   11
     STIPULATION AND [PROPOSED] ORDER                                  Case No. 3:18-cv-00400-EMC
      Case 3:18-cv-00400-EMC Document 60 Filed 05/28/19 Page 13 of 18



 1                                          ATTESTATION
 2         I, Joshua L. Crowell, am the ECF user whose identification and password are being used to

 3 file this document. In compliance with Local Rule 5-1(i)(3), I hereby attest that each of the

 4 Signatories herein, including Counsel for Defendants, concur in this filing.

 5
     DATED: May 24, 2019                                      s/ Joshua L. Crowell
 6                                                              Joshua L. Crowell
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    12
     STIPULATION AND [PROPOSED] ORDER                                   Case No. 3:18-cv-00400-EMC
      Case 3:18-cv-00400-EMC Document 60 Filed 05/28/19 Page 14 of 18



 1                                  [PROPOSED] ORDER
 2        IT IS ORDERED that the forgoing Agreement is approved.
 3

 4 DATED: May 28, 2019

 5

 6
                                                  THE HONORABLE EDWARD M. CHEN
 7                                                     United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              1
     [PROPOSED] ORDER                                              Case No. 3:18-cv-00400-EMC
          Case 3:18-cv-00400-EMC Document 60 Filed 05/28/19 Page 15 of 18



 1                                                EXHIBIT A
 2 1.         PRODUCTION LOAD FILES
 3 There will be two Load/Unitization files accompanying all productions of ESI:

 4               The first will be a Metadata import file, in Concordance-format delimited file with a
                  .DAT file extension that contains the agreed-upon Metadata fields. For all DAT files: if
 5                no foreign language is contained in the production, then UTF-8 text encoding is
                  acceptable; however, if there will be foreign language Documents, the text encoding
 6
                  must be in Unicode.
 7               The second will be a cross-reference file that contains the corresponding image
 8                information [IDX] identifying document breaks. The acceptable formats for the cross-
                  reference files are .log and .opt.
 9 2.         IMAGES
10               Produce Documents in Single Page Group IV TIFF black and white files.
11               Image Resolution of at least 300 DPI.
12               If either Party deems the quality of the Document produced in TIFF format to be
                  insufficient, the Parties will meet and confer in good faith to determine whether the
13                Producing Party must produce the Document as a JPEG file.
14               File Naming Convention: Match Bates number of the page.

15               Insert placeholder image for files produced in Native Format (see Paragraph 10.4.).
                 Original Document orientation or corrected orientation shall be retained.
16
     3.       SPECIAL FILE TYPE INSTRUCTIONS
17

18               Certain file types shall be produced in Native Format, as specified in Paragraph 10.4.
                 If redactions are required, see production requirements specified in Paragraph 10.4.
19
     4.       FULL TEXT EXTRACTION/OCR
20
                 Where available, produce full Extracted Text for all file types (Redacted text will not
21                be produced). Redacted Documents should be re-OCRed and the redacted text should
                  be produced.
22
                 Produce OCR text output for any paper Document.
23
                 Produce OCR text output for any ESI where the source format was an image file (such
24                as JPG, JPEG, GIF, BMP, PCX, PNG, TIF, TIFF etc.) where Extracted Text cannot be
                  provided, using industry standard OCR technology (Redacted text will not be
25                produced).
26               Production format: Single text file for each Document, not one text file per page.

27               File Naming Convention: Match Beg Bates Number.

28

                                                        1
     EXHIBIT A                                                             Case No. 3:18-cv-00400-EMC
        Case 3:18-cv-00400-EMC Document 60 Filed 05/28/19 Page 16 of 18



 1 5.       ESI (AND PAPER TO THE EXTENT APPLICABLE) PRODUCTION
            METADATA FIELDS
 2
               Source: Name of Party Producing the Document.
 3
               BegBates: Beginning Bates Number.
 4             EndBates: Ending Bates Number.
 5             BegAttach: Beginning Bates number of the first Document in a Document family
                range. Documents that are part of Document families, i.e., containing parents and
 6
                attachments should receive a value.
 7             EndAttach: Ending Bates number of the last Document in attachment range in a
                Document family range. Documents that are part of Document families, i.e.,
 8
                containing parents or attachments, should receive a value.
 9             Custodian: Name of the Custodian of the Document Produced.
10             Duplicate Custodians: Names of all custodians who had a copy of a Document that
                was removed through the de-duplication process, if applicable.
11
               FileName: Filename of the original source ESI as stored by the custodian.
12
               NativeLink: Path and filename to produced Native Format file (see Paragraph 10.4).
13             EmailSubject: Subject line extracted from an Email message.
14             Title: Title field extracted from the Metadata of a non-Email Document.
15             Author: Author field extracted from the Metadata of a non-Email Document.
               From: From field extracted from an Email message, including both the display name
16
                and the SMTP address.
17             To: To or Recipient field extracted from an Email message, including both the display
                name and the SMTP address.
18
               Cc: CC or Carbon Copy field extracted from an Email message, including both the
19              display name and the SMTP address.
20             BCC: BCC or Blind Carbon Copy field extracted from an Email message, including
                both the display name and the SMTP address.
21
               DateSent: Sent date and time of an Email message (mm/dd/yyyy format).
22
               TimeSent: Sent time of an Email message or Instant Message (hh:mm:ss format).
23             TimeZoneProcessed: The originating time zone of the Document.
24             DateCreated: The origination date of the Document (mm/dd/yyyy format).
25             DateLastModified: Last modification date and time (mm/dd/yyyy format).

26             PageCount: The number of pages of the Document, excluding the pages of Documents
                in the same family.
27             [MD5/SHA1]HashValue: MD5 or SHA-1 Hash Value, but please specify using field
28              name.

                                                     2
     EXHIBIT A                                                          Case No. 3:18-cv-00400-EMC
        Case 3:18-cv-00400-EMC Document 60 Filed 05/28/19 Page 17 of 18



 1             File Extension: File extension of Document (.msg, .doc, .xls, etc.).
 2             ExtractedText: File path to Extracted Text/OCR File.

 3             Confidentiality: “Confidential,” OR “Highly Confidential” if a Document has been so
                designated under the Protective Order; otherwise, blank.
 4             Attach Count: Number of attached files.
 5             Message-ID: The Outlook Message ID assigned by the Outlook mail server, if
                applicable.
 6
               Document Type: Descriptor for the type of Document. “E-document” for electronic
 7              Documents not attached to e-mails; “E-mail” for all e-mails; “E-attachment” for files
                that were attachments to e-mails; and “Physical” for hard copy physical Documents
 8              that have been scanned and converted to an electronic image.
 9             Importance: High Importance – indicates priority E-mail.
10             Redacted (Y/N): Whether the Document contains redactions.

11             Embedded Source: The Bates Number of the source file from which the embedded file
                was extracted (if applicable).
12 6.       DE-DUPLICATION
13             De-duplication method: Parties may make reasonable efforts to de-duplicate stand-
14              alone Documents or entire Document families globally using MD5 or SHA-1 Hash
                value matching.
15             Common system files defined by the NIST library (http://www.nsrl.nist.gov/) need not
16              be produced.

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
     EXHIBIT A                                                            Case No. 3:18-cv-00400-EMC
      Case 3:18-cv-00400-EMC Document 60 Filed 05/28/19 Page 18 of 18



 1                       PROOF OF SERVICE BY ELECTRONIC POSTING
 2          I, the undersigned say:

 3          I am not a party to the above case, and am over eighteen years old. On May 24, 2019, I served

 4 true and correct copies of the foregoing document, by posting the document electronically to the ECF

 5 website of the United States District Court for the Northern District of California, for receipt

 6 electronically by the parties listed on the Court’s Service List.

 7          I affirm under penalty of perjury under the laws of the United States of America that the

 8 foregoing is true and correct. Executed on May 24, 2019, at Los Angeles, California.

 9

10                                                        s/ Joshua L. Crowell
                                                          Joshua L. Crowell
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
